Exhibit 10.3

 

PROMISSORY NOTE

(Fixed Rate)

 

$81,000,000

   October 4, 2005

 

FOR VALUE RECEIVED, 200 PAUL, LLC, a Delaware limited liability company
(“Maker”), promises to pay to the order of COUNTRYWIDE COMMERCIAL REAL ESTATE
FINANCE, INC., a California corporation (together with any subsequent holder of
this Note, and their respective successors and assigns, “Holder”) at such
address as Holder may from time to time designate in writing, the principal sum
of EIGHTY-ONE MILLION AND NO/100 DOLLARS ($81,000,000.00) together with interest
thereon and all other sums due and/or payable under any Loan Document; such
principal and other sums to be calculated and payable as provided in this Note.
This Note is being executed and delivered in connection with, and is entitled to
the rights and benefits of, that certain Loan Agreement of even date herewith
between Maker and Holder (as amended, modified and supplemented and in effect
from time to time, the “Loan Agreement”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Loan Agreement.

 

Maker agrees to pay the principal sum of this Note together with interest
thereon and all other sums due and/or payable under any Loan Document in
accordance with the following terms and conditions:

 

1. Interest Rate. Interest shall accrue on the Indebtedness at five and
seventy-four one hundredths of one percent (5.74%) per annum (the “Interest
Rate”) commencing on the date of this Note. Interest shall be computed on the
actual number of days elapsed based on a 360-day year.

 

2. Payments. Maker shall make the following payments to Holder:

 

(a) On the date hereof (unless the date hereof is the eighth (8th) day of any
calendar month), a payment of interest only for the first Interest Accrual
Period.

 

(b) On November 8, 2005 (the “First Payment Date”) and on the sixth (6th) day of
each calendar month through and including the Payment Date occurring in
October 8, 2007 (each, a “Payment Date”), Maker shall pay to Holder a monthly
payment of interest only based on the Interest Rate and the outstanding
Principal Indebtedness. On the Payment Date occurring in November 8, 2007, and
on each subsequent Payment Date during the term of the Loan, Maker shall pay to
Holder a monthly payment in the amount of $509,086.82, which amount is based on
the Interest Rate and a 300-month amortization schedule.

 

(c) The entire outstanding Indebtedness shall be due and payable on October 8,
2015 (the “Maturity Date”), or such earlier date resulting from acceleration of
the Indebtedness by Holder.

 

(d) “Interest Accrual Period” means, initially, the period commencing on the
Closing Date and continuing to and including the next following fifth (5th) day
of a calendar month, and thereafter each period running from and including the
sixth (6th) day of a calendar month to and including the fifth (5th) day of the
following calendar month during the term of the Loan.

 

1



--------------------------------------------------------------------------------

(e) For purposes of making payments hereunder, but not for purposes of
calculating Interest Accrual Periods, if the sixth (6th) day of a given month
shall not be a Business Day, then the Payment Date for such month shall be the
preceding Business Day.

 

3. Event of Default; Default Interest; Late Charge. Upon the occurrence of an
Event of Default, the Indebtedness shall (a) become due and payable as and when
provided in Article 8 of the Loan Agreement, and (b) bear interest at a per
annum interest rate equal to the lesser of (i) the Maximum Amount (as defined in
Section 8), and (ii) the Interest Rate plus five percent (5%) (the “Default
Rate”). If Maker fails to pay any sums due under the Loan Documents on the date
when the same is due (it being agreed that such amounts shall be deemed paid if
at the time such amounts are due, there are sufficient funds in the Cash
Collateral Account), Maker shall pay to Holder upon demand a late charge on such
sum in an amount equal to the lesser of (i) five percent (5%) of such unpaid
amount, and (ii) the maximum late charge permitted to be charged under the laws
of the State of where the Property is located (a “Late Charge”). Maker will also
pay to Holder, after an Event of Default occurs, in addition to the amount due
and any Late Charges, all reasonable costs of collecting, securing, or
attempting to collect or secure this Note or any other Loan Document, including,
without limitation, court costs and reasonable attorneys’ fees (including
reasonable attorneys’ fees on any appeal by either Maker or Holder and in any
bankruptcy proceedings).

 

4. Prepayment; Defeasance.

 

(a) Maker shall not be permitted at any time to prepay all or any part of the
Loan except as expressly provided in this Section 4. Provided that no Event of
Default then exists, and so long as Maker has given Holder not less than thirty
(30) days’ (and not more than sixty (60) days’) prior written notice, Maker may
voluntarily prepay the Indebtedness in full but not in part only on or after the
date which is one (1) Payment Date prior to the Maturity Date (and there shall
be no Yield Maintenance Premium or penalty assessed against Maker by reason of
such prepayment). If any such prepayment is not made on a Payment Date, Maker
shall also pay to Holder interest calculated at the Interest Rate that would
have accrued on such prepaid Principal Indebtedness through the end of the
Interest Accrual Period in which such prepayment occurs.

 

(b) Provided that no Event of Default then exists, from and after November 8,
2010 (the “Yield Maintenance Date”), Maker may repay the Indebtedness in full,
but not in part, upon not less than thirty (30) days’ (and not more than sixty
(60) days’) prior written notice to Maker, and the payment of (i) all accrued
and unpaid interest thereon to and including the date of such prepayment (and if
any such prepayment is not made on a Payment Date, Maker shall also pay to
Holder interest calculated at the Interest Rate that would have accrued on such
prepaid Principal Indebtedness through the end of the Interest Accrual Period in
which such prepayment occurs), (ii) all other sums then due under the Loan
Documents, and (iii) the Yield Maintenance Premium (as defined below); provided,
however, in the event that the total cost to Borrower to fully defease the Loan
in accordance with the requirements of Section 4(c) below (including Borrower’s
reasonable transaction costs of defeasance) would be less than prepaying the
Principal Indebtedness together with the Yield Maintenance Premium, then, if
such prepayment will occur after the earlier to occur of (A) two (2) years after
“start-up day” (within the meaning of Section 860G(a)(9) of the Code) of any
real estate mortgage investment conduit (as defined under Section 860D of the
Code) (a “REMIC”) that holds the Note, and (B) three (3) years after the Closing
Date, Borrower agrees to defease the Loan in accordance with Section 4(c), and
any excess of (I) the sum of (x) the Principal



--------------------------------------------------------------------------------

Indebtedness being prepaid and (y) the Yield Maintenance Premium calculated
thereon, over (II) the cost to acquire the U.S. Obligations referred to in
clause (D) of Section 4(c)(i), shall be paid to and retained by Lender.

 

“Yield Maintenance Premium” means an amount equal to the greater of (i) a
minimum prepayment fee equal to one percent (1%) of the amount of the Principal
Indebtedness being prepaid, and (ii) an amount equal to the product obtained by
multiplying:

 

  (A) the amount of the Principal Indebtedness being repaid,

 

by

 

  (B) the difference obtained by subtracting the Adjusted Yield Rate (as defined
below) from the Adjusted Interest Rate (as defined below),

 

by

 

  (C) the present value factor calculated using the following formula:

 

1 - (1 + r/12)-n     

r

              

r

   =    Adjusted Yield Rate

n

   =    the remaining term of the Loan in months calculated as follows: the
number of days (and any fraction thereof) between the date of the prepayment or
acceleration and the Maturity Date, multiplied by 12/365.25

 

An example of the calculation of the foregoing Yield Maintenance Premium is
attached hereto as Exhibit A.

 

“Adjusted Interest Rate” means the Interest Rate multiplied by 365.25/360.

 

“Adjusted Yield Rate” means the product of the following formula: (((1+Reference
Treasury Yield/2)1/6) - 1) multiplied by 12.

 

“Reference Treasury Yield” means the yield rate on the U.S. Treasury with a
maturity date closest to, but shorter than, the remaining average life of the
Loan, as reported in The Wall Street Journal on the twenty-fifth Business Day
preceding (a) the date Maker stated to be the intended prepayment date in its
notice of prepayment given to Holder where prepayment is voluntary, or (b) the
date Holder accelerates the Loan or otherwise accepts a prepayment pursuant to
this Note. In the event that no yield rate is published for such U.S. Treasury,
then the nearest equivalent U.S. Treasury shall be selected at Holder’s
discretion. If the publication of such yield rates in The Wall Street Journal is
discontinued, Holder shall determine such yield rates from another published
source reasonably selected by Holder.

 

(c) In the event Maker is required to defease the Principal Indebtedness rather
than repaying the same pursuant to Section 4(b) above, the following terms and
conditions shall



--------------------------------------------------------------------------------

apply (and the Property shall be released from the Liens of the Loan Documents
upon satisfaction thereof):

 

(i) Maker shall (A) provide not less than thirty (30) days’ (and not more than
sixty (60) days’) prior written notice to Holder specifying a Payment Date (the
“Defeasance Release Date”) on which the payments and deposits provided in
clauses (B) through (E) below are to be made; (B) pay all interest accrued and
unpaid on the Indebtedness to and including the Defeasance Release Date; (C) pay
all sums then due and payable under the Loan Documents; (D) deposit with Holder
immediately-available funds in an amount sufficient to purchase, or at Holder’s
request deliver to Holder, “government securities” as used in section 2(a)(16)
of the Investment Company Act of 1940, as amended (15 U.S.C. 80a-1) and which
are not subject to prepayment, call or early redemption (“U.S. Obligations”)
(1) having maturity dates or being redeemable on or prior to, but as close as
possible to, the Business Day immediately preceding each successive scheduled
Payment Date (after the Defeasance Release Date) through and including the
Maturity Date, (2) in amounts sufficient to pay all scheduled principal and
interest payments on this Note on each Payment Date through and including the
Maturity Date, including the payment due on the Maturity Date, and (3) payable
directly to Holder; and (E) deliver to Holder (1) a security agreement, in form
and substance satisfactory to Holder, creating a first priority perfected Lien
on the deposits required pursuant to this Section 4(c) and the U.S. Obligations
purchased in accordance with this Section 4(c) (a “Security Agreement”), (2) for
execution by Holder, a release of the Property from the Lien of the Mortgage in
a form appropriate for the jurisdiction in which the Property is located, (3) a
written certification that the requirements set forth in this Section 4(c) have
been satisfied, (4) an opinion of Maker’s counsel in form and substance
satisfactory to Holder stating, among other things, that (x) the U.S.
Obligations have been duly and validly assigned and delivered to Holder and
Holder has a first priority perfected security interest in and Lien on the
deposits required pursuant to this Section 4(c) and a first priority perfected
security interest in and Lien on the U.S. Obligations purchased pursuant hereto
and the proceeds thereof, (y) the defeasance will not adversely affect the
status of any REMIC formed in connection with a Secondary Market Transaction,
and (z) in the event of a bankruptcy proceeding or similar occurrence with
respect to Maker, none of the U.S. Obligations purchased pursuant hereto nor any
proceeds thereof will be property of Maker’s estate under Section 541 of the
Bankruptcy Code or any similar statute and the grant of security interest
therein to Holder shall not constitute an avoidable preference under Section 547
of the Bankruptcy Code or applicable state law, and (5) such other certificates,
documents or instruments as Holder may request including, without limitation,
(y) written confirmation from the relevant Rating Agencies that such defeasance
will not cause any Rating Agency to withdraw, qualify or downgrade the
then-applicable rating on any security issued in connection with any Secondary
Market Transaction, and (z) a certificate from a certified public accountant
reasonably acceptable to Holder certifying that the amounts of the U.S.
Obligations satisfy all of the requirements of this Note. In connection with the
foregoing, Maker appoints Holder as Maker’s agent for the purpose of applying
the amounts delivered pursuant to this Section 4(c) to purchase U.S.
Obligations.

 

(ii) If any notice of defeasance is given, Maker shall be required to defease
the Loan on the Defeasance Release Date (unless such notice is revoked in
writing by Maker prior to the date specified therein in which event Maker shall
immediately reimburse Holder for any reasonable costs incurred by Holder in
connection with Maker’s giving of such notice and revocation).



--------------------------------------------------------------------------------

(iii) In connection with a defeasance of the Loan, Maker may assign to such
other entity or entities established or designated by Holder in its discretion
(the “Successor Obligor”) all of Maker’s obligations under this Note, the other
Loan Documents and the Security Agreement together with the pledged U.S.
Obligations. The Successor Obligor shall assume, in a writing or writings
reasonably satisfactory to Holder, all of Maker’s obligations under this Note,
the other Loan Documents and the Security Agreement and, upon such assignment
Maker shall, except as set forth herein, be relieved of its obligations
hereunder. If a Successor Obligor assumes all or any part of Maker’s
obligations, Holder may require as a condition to such defeasance, such
additional legal opinions from Maker’s counsel as Holder reasonably deems
necessary to confirm the valid creation and authority of the Successor Obligor
(including a non-consolidation opinion), the assignment and assumption of the
Loan, the Security Agreement and the pledged U.S. Obligations between Maker and
Successor Obligor, and the enforceability of the assignment documents and of the
Loan Documents as the obligation of Successor Obligor. Notwithstanding the
foregoing or anything else in this Section 4(c), nothing in this Section 4(c)
shall release Maker from any liability or obligation relating to any
environmental matters arising under Article 9 of the Loan Agreement.

 

Notwithstanding the foregoing, if Borrower is required to defease pursuant to
this Section 4(c), Lender shall: (i) to the extent commercially reasonable limit
the amount and scope of work to be performed by Borrower; (ii) assist Borrower
in all aspects of the consummation of the defeasance of the Loan; and
(iii) reimburse Borrower for its reasonable out-of-pocket expenses in connection
with such defeasance.

 

(d) If, notwithstanding the prohibition on prepayment set forth in Section 4(a)
above, the Principal Balance is repaid other than as permitted pursuant to
Sections 7.6(c) or 12.28 of the Loan Agreement in connection with an
acceleration of the Loan or otherwise prior to the Yield Maintenance Date, Maker
shall pay to Holder on the date of such repayment or acceleration the amount of
interest that would have accrued on the Indebtedness from the date of such
repayment or acceleration through and including the Yield Maintenance Date,
together with the applicable Yield Maintenance Premium. The Yield Maintenance
Premium and the amount payable pursuant to the preceding sentence (if any) shall
be deemed earned by Holder upon the funding of the Loan, shall be required
whether payment is made by Maker or any other Person, and may be included in any
bid by Holder at a foreclosure sale. Maker acknowledges that the provisions of
this Section 4 were independently bargained for and constitute a specific
material part of the consideration given by Maker to Holder for the making of
the Loan.

 

5. Method and Place of Payments; Application of Payments; Maker Obligations
Absolute.

 

(a) Except as otherwise specifically provided herein, all payments under this
Note and the other Loan Documents shall be made to Holder not later than 12:00
noon, New York City time, on the date when due, and shall be made in lawful
money of the United States of America in federal or other immediately available
funds to an address specified to Maker by Holder in writing, and any funds
received by Holder after such time, for all purposes hereof, shall be deemed to
have been paid on the next succeeding Business Day.



--------------------------------------------------------------------------------

(b) All proceeds of payment, including any payment or recovery on the Property,
shall be applied to the Indebtedness in such order and in such manner as Holder
shall elect in Holder’s discretion.

 

(c) Except as specifically set forth in any Loan Document, all sums payable by
Maker under any Loan Document shall be paid without notice, demand, counterclaim
(other than mandatory counterclaims), setoff, deduction or defense and without
abatement, suspension, deferment, diminution or reduction.

 

6. Security. The obligations of Maker under this Note are secured by, among
other things, the Mortgage and Liens of the other Loan Documents granted in
favor of Holder by Maker and/or encumbering or affecting the Property.

 

7. Waivers. With respect to the amounts due pursuant to this Note or any other
Loan Document, Maker waives the following: (a) all rights of exemption of
property from levy or sale under execution or other process for the collection
of debts under the Constitution or laws of the United States or any State
thereof; (b) demand, presentment, protest, notice of dishonor, notice of
nonpayment, notice of protest, notice of intent to accelerate, notice of
acceleration, suit against any party, diligence in collection of this Note and
in the handling of securities at any time existing in connection herewith, and
all other requirements necessary to enforce this Note except for notices
required by Governmental Authorities and notices required by the Loan Agreement;
and (c) any further receipt by Holder or acknowledgment by Holder of any
collateral now or hereafter deposited as security for the Loan.

 

8. Usury Savings Clause. This Note and the other Loan Documents are subject to
the express condition that at no time shall Maker be obligated or required to
pay interest on the Indebtedness at a rate which could subject Holder to either
civil or criminal liability as a result of being in excess of the maximum rate
of interest designated by applicable laws relating to payment of interest and
usury (the “Maximum Amount”). If, by the terms of this Note or the other Loan
Documents, Maker is at any time required or obligated to pay interest on the
Indebtedness at a rate in excess of the Maximum Amount, the Interest Rate shall
be deemed to be immediately reduced to the Maximum Amount and all previous
payments in excess of the Maximum Amount shall be deemed to have been payments
in reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Holder for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Amount from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.

 

9. Modifications; Remedies Cumulative; Setoffs. Holder shall not by any act,
delay, omission or otherwise be deemed to have modified, amended, waived,
extended, discharged or terminated any of its rights or remedies, and no
modification, amendment, waiver, extension, discharge or termination of any kind
shall be valid unless in writing and signed by Holder and Maker. All rights and
remedies of Holder under the terms of this Note and applicable statutes or rules
of law shall be cumulative, and may be exercised successively or concurrently.
Maker agrees that there are no defenses, equities or setoffs with respect to the
obligations set forth herein as of the date hereof, and to the extent any such
defenses, equities, or setoffs may exist, the same are hereby expressly
released, forgiven, waived and forever discharged.



--------------------------------------------------------------------------------

10. Severability. Wherever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable Legal
Requirements, but if any provision of this Note shall be prohibited by or
invalid under applicable Legal Requirements, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Note.

 

11. Release. Holder may, at its option, release any Property given to secure the
Indebtedness, and no such release shall impair the obligations of Maker to
Holder.

 

12. Governing Law. This Note and each of the other Loan Documents shall be
interpreted and enforced according to the laws of the state where the Property
is located (without giving effect to rules regarding conflict of laws).

 

13. Venue. Maker hereby consents and submits to the exclusive jurisdiction and
venue of any state or federal court sitting in the county and state where the
Property is located with respect to any legal action or proceeding arising with
respect to the Loan Documents and waives all objections which it may have to
such jurisdiction and venue. Nothing herein shall, however, preclude or prevent
Holder from bringing actions against Maker in any other jurisdiction as may be
necessary to enforce or realize upon the security for the Loan provided in any
of the Loan Documents.

 

14. Waiver of Jury Trial. MAKER AND HOLDER TO THE FULLEST EXTENT THAT THEY MAY
LAWFULLY DO SO, WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH RESPECT TO
THIS NOTE OR THE OTHER LOAN DOCUMENTS. EACH OF MAKER AND HOLDER AGREES THAT THE
OTHER MAY FILE A COPY OF THIS WAIVER WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED AGREEMENT OF THE OTHER IRREVOCABLY TO WAIVE ITS
RIGHT TO TRIAL BY JURY, AND THAT, TO THE FULLEST EXTENT THAT IT MAY LAWFULLY DO
SO, ANY DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN MAKER AND HOLDER SHALL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

15. Sales and Assignments. Holder may assign, sell, securitize, participate,
pledge and/or otherwise transfer all or any portion of Holder’s right, title and
interest in, to and under this Note and/or the other Loan Documents in one or
more transactions as set forth in the Loan Agreement.

 

16. Due on Sale; Due on Encumbrance. Maker understands that in making the Loan,
Holder is relying to a material extent upon the business expertise and/or net
worth of Maker and, if Maker is also an entity, its partners, members, officers
or principals and upon the continuing interest which Maker or its partners,
members, officers or principals will have in the Property and in Maker,
respectively, and that a violation of Section 6.1 of the Loan Agreement may
significantly and materially alter or reduce Holder’s security for this Note.
Accordingly, in the event that a violation of Section 6.1 of the Loan Agreement
occurs, then the same shall be deemed to increase the risk of Holder and Holder
may then, or at any time thereafter, declare the entire Indebtedness immediately
due and payable.



--------------------------------------------------------------------------------

17. Exculpation. Subject to the qualifications below, Holder shall not enforce
the liability and obligation of Maker to perform and observe the obligations
contained in the Loan Documents by any action or proceeding wherein a money
judgment shall be sought against Maker or its Affiliates, principals or
shareholders, except that Holder may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Holder to enforce and realize upon its interest and rights under the Loan
Documents, or in the Property, the Rents, the Insurance Proceeds, the
Condemnation Proceeds or any other collateral given to Holder pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against Maker
only to the extent of Maker’s interest in the Property, the Rents, the Insurance
Proceeds, the Condemnation Proceeds and any other collateral given to Holder,
and Holder agrees that it shall not sue for, seek or demand any deficiency
judgment against Maker in any such action or proceeding under or by reason of or
under or in connection with any Loan Document. The provisions of this Section 17
shall not, however, (a) constitute a waiver, release or impairment of any
obligation evidenced or secured by any Loan Document; (b) impair the right of
Holder to name Maker as a party defendant in any action or suit for foreclosure
and sale under the Mortgage; (c) affect the validity or enforceability of any of
the Loan Documents or any guaranty made in connection with the Loan or any of
the rights and remedies of the Holder thereunder; (d) impair the right of Holder
to obtain the appointment of a receiver; (e) impair the enforcement of the
Mortgage; (f) constitute a prohibition against Holder to seek a deficiency
judgment against Maker in order to fully realize the security granted by the
Mortgage or to commence any other appropriate action or proceeding in order for
Holder to exercise its remedies against all of the Property (but again, any
judgment in any such action or proceeding shall be enforceable against Maker
only to the extent of Maker’s interest in the Property, the Rents, the Insurance
Proceeds, the Condemnation Proceeds and any other collateral given to Holder);
or (g) constitute a waiver of the right of Holder to enforce the liability and
obligation of Maker by money judgment or otherwise, to the extent of any Losses
incurred by Holder arising out of or in connection with the following (each, a
“Recourse Liability” and collectively, the “Recourse Liabilities”):

 

(i) fraud, intentional misrepresentation, or willful misconduct by Maker or
Guarantor in connection with the Loan;

 

(ii) the breach of any representation, warranty, covenant or indemnification
provision in any Loan Document concerning Environmental Laws or Hazardous
Substances, and any indemnification of Holder with respect thereto contained in
any Loan Document;

 

(iii) any act of physical waste of the Property or any portion thereof by Maker
or Guarantor, or, during the continuance of any Event of Default, the removal or
disposal of any portion of the Property other than in the ordinary course of
business;

 

(iv) a default occurs under Article 6 of the Loan Agreement, which default is
not a Full Recourse Event; or

 

(v) the misapplication, misappropriation, or conversion by Maker, Guarantor, or
any Affiliate of either of (A) any Insurance Proceeds paid by reason of any
Casualty, (B) any Condemnation Proceeds received in connection with any Taking
or (C) any Rents or security deposits.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Note or any of the Loan
Documents, (A) Holder shall not be deemed to have waived any right which Holder
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
U.S. Bankruptcy Code to file a claim for the full amount of the Indebtedness or
to require that all collateral shall continue to secure all of the Indebtedness
in accordance with the Loan Documents, and (B) Holder’s agreement not to pursue
personal liability of Maker as set forth above SHALL BECOME NULL AND VOID and
shall be of no further force and effect, and the Indebtedness shall be fully
recourse to Maker in the event that one or more of the following occurs (each, a
“Full Recourse Event”): (1) a default occurs under Article 6 of the Loan
Agreement (but a failure to comply with Section 6.1(b) and any immaterial
defaults under Article 6 of the Loan Agreement shall not be Full Recourse
Events), which default is the result of a voluntary act or omission of Borrower,
(2) Maker or Guarantor files a voluntary petition under the U.S. Bankruptcy Code
or any other federal or state bankruptcy or insolvency law, or (3) Guarantor, or
any Affiliate, officer, director, or representative of Maker or Guarantor,
files, or Maker, Guarantor or Digital Realty Trust, Inc., a Maryland
corporation, acquiesces in the filing of, an involuntary petition under the U.S.
Bankruptcy Code or any other federal or state bankruptcy or insolvency law
against Maker.

 

18. Attorneys’ Fees. In the event any dispute should result in litigation
(including but not limited to actions for enforcement or interpretation), the
prevailing party shall be reimbursed for all reasonable costs incurred in
connection with such litigation, including, without limitation, reasonable
attorneys’ fees.

 

19. Local Law Provisions. In the event of any inconsistencies between the terms
and conditions of this Section 19 and the other terms and conditions of this
Note, the terms and conditions of this Section 19 shall control and be binding.

 

(a) MAKER HEREBY EXPRESSLY WAIVES ANY RIGHTS IT MAY HAVE UNDER CALIFORNIA CIVIL
CODE SECTION 2954.10 TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT PAYMENT
OF A PREPAYMENT CHARGE, UPON ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND
AGREES THAT IF, FOR ANY REASON, A PREPAYMENT OF ANY OR ALL OF THIS NOTE IS MADE
UPON OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY HOLDER
ON ACCOUNT OF ANY DEFAULT BY MAKER, INCLUDING, BUT NOT LIMITED TO, ANY TRANSFER,
DISPOSITION OR FURTHER ENCUMBRANCE AS PROHIBITED OR RESTRICTED BY THE LOAN
AGREEMENT, THEN MAKER SHALL BE OBLIGATED TO PAY, CONCURRENTLY THEREWITH, AS A
PREPAYMENT CHARGE, THE APPLICABLE SUM SPECIFIED IN THIS NOTE. BY INITIALING THIS
PROVISION IN THE SPACE PROVIDED BELOW, MAKER HEREBY DECLARES THAT HOLDER’S
AGREEMENT TO MAKE THE LOAN EVIDENCED BY THIS NOTE AT THE INTEREST RATE AND FOR
THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION, GIVEN
INDIVIDUAL WEIGHT BY MAKER, FOR THIS WAIVER AND AGREEMENT.

 

MAKER’S INITIALS:  

 

By:

  /s/ A.W.          

 

[Signature on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Promissory Note to be properly
executed as of the date first above written and has authorized this Promissory
Note to be dated as of the day and year first above written.

 

MAKER:

200 Paul, LLC,

a Delaware limited liability company

By:   200 Paul Holding Company, LLC,    

a Delaware limited liability company,

   

Its Sole Member

   

By:

 

Digital Realty Trust, L.P.,

       

a Maryland limited partnership, Its

       

Sole Member

       

By:

 

Digital Realty Trust, Inc.,

           

a Maryland corporation,

           

Its General Partner

       

By:

 

/s/ A. William Stein

       

Its:

 

CFO/CIO

 

Promissory Note